 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 1 of 16 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

Civil Action No. TBD

ELIZABETH WABA-DANIELS,

       Plaintiff,

vs.

THE CITY OF ORLANDO,

       Defendant.



      COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY


       COMES NOW Plaintiff Elizabeth Waba-Daniels, by and through undersigned

counsel, and for her cause of action against Defendant the City of Orlando, states and

alleges as follows:

                      NATURE OF THE CASE AND THE PARTIES
       1. This is a civil action for damages and other relief against Defendant the

City of Orlando under the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., and

under section 504, 29 U.S.C. § 794, in particular, as well as under the Americans

with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”).

       2. Plaintiff Elizabeth Waba-Daniels (“Waba-Daniels”) an individual, is a resident

          of the middle district of Florida.

       3. Plaintiff is currently employed by the Defendant as of the date of filing this



                                               1
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 2 of 16 PageID 2



action.

          4. At all times relevant the City of Orlando was a governmental agency

operating in Orlando, Orange County, Florida.

          5. Defendant The City of Orlando (“OPD” or “Employer”) is a political

subdivision of the State of Florida, but is not an agency of the State government and is

not subject to administrative direction or control by the regents or by any department,

commission, board, bureau, or agency of the State.

          6. The Orlando Police Department (“OPD” or “Department”) was a department

of the City of Orlando and during all relevant times, OPD was Plaintiff’s employer

within the meaning of all applicable statutes.

                               JURISDICTION AND VENUE

          7. The parties to this action reside in and regularly do business within the

jurisdiction of this Court. This Court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.

Code § 1343 and 42 U.S.C. § 2000e-5(f)(3).

          8. In addition, this Court has supplemental jurisdiction over the Florida Law

Against Discrimination claims under 28 U.S.C. § 1367, because they arise from a

common nucleus of operative facts with the federal claims and are so related to the

federal claims as to form part of the same case or controversy under Article III of the

United States Constitution.

          9. Venue is proper in this judicial district under 28 U.S.C. § 1391(b)-(c) and 42

U.S.C. § 2000e-5(f)(3), because OPD maintains offices in this district, conducts



                                               2
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 3 of 16 PageID 3



business in this district, and a substantial part of the events and omissions giving rise to

the claims alleged herein occurred in this district, and because the alleged unlawful

employment practices were committed here, and employment records relevant to those

practices are maintained and administered here.

       10. Plaintiff has exhausted her administrative remedies and complied with all

statutory prerequisites to her Title VII claims.      Plaintiff filed a charge of gender

discrimination and retaliation with the Equal Employment Opportunity Commission

(“EEOC”). By notice dated June 17, 2019, the EEOC issued a Notice of Right to Sue.

This complaint is made within ninety days of the Notice of Right to Sue, copies of

which are attached hereto as Exhibit A.

                              GENERAL ALLEGATIONS
       11. Plaintiff is currently, has been employed as a Police officer by the City of

Orlando Police Department beginning on November 11, 2013.

       12. Prior to beginning her employment the Plaintiff was required to

satisfactory complete a pre-employment physical. The Plaintiff completed the

physical and began her a career as a Police Officer for the City of Orlando.

       13. On May 3, 2018, Plaintiff was injured in the line duty when she was

thrown from a horse while on mounted duty. As a result of the aforementioned

accident Plaintiff sustained severe injuries including an injuries to her pelvis, a labral

tear, a broken back, a prolapse uterus and a prolapse to her bladder. Plaintiff injuries

required surgical intervention including a partial hysterectomy.



                                              3
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 4 of 16 PageID 4



       14. Plaintiff experiences consistent symptoms and related to the injury to her

pelvis, back and lower abdomen; likewise she will forever be unable to have children.

Due to the injuries sustained in the performance of her duties, Plaintiff is an individual

with a disability.

       15. Plaintiff applied for an in the line of duty pension on May 3, 2019, however

OPD has not conducted any hearings on the matter. Plaintiff believes such delay has

been a result of her vocal criticisms of OPD’s policies and her filing of an EEOC

complaint and her utilization of the Workers Compensation system to address her

injuries.

       16. Police Officers who are permanently and totally disabled may apply

for a disability pension with OPD’s Retirement Board.

       17. OPD’s Retirement Board permits the OPD police chief to place some

applicants in a permanent limited duty position in lieu of granting her medical

pension.

       18. OPD maintains no clear-cut or defined criteria for the selection of

permanent limited duty.

       19. OPD has a pattern/practice of denying its female employees' medical

pension applications while granting its male employees' medical pension

applications for the same or similar injuries.

       20. Disabled OPD female employees are placed in permanent limited duty

positions whereas males are granted a disability pension.



                                            4
   Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 5 of 16 PageID 5



        21. OPD subjects disabled female employees to different terms and

  conditions of employment as opposed to her male counterparts.

                  (a) Injured or disabled females are assigned tasks that are mainly

                     administrative/secretarial in nature whereas males are afforded

                     less restrictive and more prestigious positions.

                  (b) Injured males have been allowed to take home vehicles while

                     injured whereas disabled females have been denied the same

                     request

        22. Likewise OPD subjects disabled female employees to different terms

  and conditions of employment as opposed to non-disabled employees.

                  (a) Disabled   female   employees    are    often     denied   authentic,

                     substantive performance reviews from her superiors.

                  (b) Disabled employees may have trainings cancelled at the will of

                     the supervisor.

                  (c) Disabled employees are subjected to the denial of promotions,

                     despite scoring at the same level or above non-disabled

                     counterparts on the standardized exam.

23. OPD engages in systematic pattern of harassment when any of the

  aforementioned discriminatory practices are called into question. Such retaliation

  has included:

                  (a) Shift changes



                                              5
    Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 6 of 16 PageID 6



                   (b) Harassment

                   (c) Frivolous disciplinary

                   (d) Threats of termination

                   (e) Termination

24. All   of     the   aforementioned    harassment      committed     by    OPD     occurred

   contemporaneously to the employee filing a claim for benefits under the Florida

   Workers Compensation system.

25.During the period of time reflect in this complaint, OPD either denied requests

   for reasonable workplace accommodation or created a de facto denial of such

   requests by selecting work assignments highly unfavorable or that involve

   conditions equally as harmful to the Plaintiffs disabled status.

                                     CLAIM FOR RELIEF

                                            COUNT I
                        (Violation of the Rehabilitation Act 29 U.S.C. § 794)

          26. Plaintiff incorporates the preceding paragraphs as alleged above.

          27. OPD is an entity that receives federal financial assistance and is a covered

   entity for purposes of § 504 of the Rehabilitation Act. As such, OPD is prohibited

   from discriminating against any “qualified individual with a disability.”

          28. Plaintiff is, and was at all times pertinent hereto, a qualified individual with a

   disability.

          29. Plaintiff’s particular disability is a permanent condition that has severely

   impacted her ability to live and work. A condition which substantially limits one or


                                                 6
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 7 of 16 PageID 7



more of her major life activities and/or major bodily functions.

       30. OPD violated section 504 of the Rehabilitation Act, 29 U.S.C. § 794, by

either harassing, discriminating against, or denying Plaintiff’s pension because of her

actual disability, her perceived disability, or her record of impairment.

       31. As a result of OPD’s actions, Plaintiff has suffered damages, including but

not limited to the loss of past and future wages and benefits, loss of professional

opportunities, emotional distress, and mental pain and anguish.

       32. Plaintiff is entitled to her attorneys’ fees and costs incurred in this

matter pursuant to 29 U.S.C. § 794a.

       33. Plaintiff is entitled to any and all relief permitted under the Rehabilitation Act

of 1973, 29 U.S.C. § 701, et seq., including equitable relief.

                                       COUNT TWO

     (Violation of the Americans with Disabilities Act 42 U.S.C. §§ 12112 to 12117.)

       34. Plaintiff incorporates the preceding paragraphs as alleged above.

       35. Plaintiff is a qualified individual within the meaning of 42 U.S.C. § 12111(8)

in that she has a condition, with which OPD perceives her to have a disability, she has the

requisite education to perform and can perform the essential functions of a Police officer,

and holds the position as a Police officer.

       36. OPD is an “employer” within the meaning of 42 U.S.C. §§ 12111(5) in that

it is engaged in an industry affecting commerce and has more than 15 employees for

each working day in each of 20 or more calendar weeks in the current and preceding



                                              7
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 8 of 16 PageID 8



years. Thus, it is also a covered entity within the meaning of 42 U.S.C. § 12111(5).

       37. Plaintiff is an employee of OPD within the meaning of 42 U.S.C. §

12111(4).

       38. Prior to and at the time that OPD harassing, discriminating against, or

denying Plaintiff’s opportunity to pursue a pension, Plaintiff was qualified for in her

employment as a Police officer.

       39. Harassment, discrimination, and denying Plaintiff’s opportunity to pursue a

pension was a result of the Plaintiff’s actual or perceived disability, thus OPD is in

violation of 42 U.S.C. § 12112.

       40. Specifically, OPD’s discriminatory actions included, but were not limited to:

             (a) limiting, segregating, or classifying Plaintiff in a way that adversely

             affected her opportunities or status because of her actual or perceived

             disability within the meaning of § 12112(b)(1);

            (b) utilizing standards, criteria, or methods of administration that have the

            effect of discrimination on the basis of disability within the meaning of §

            12112(b)(3)(A);

            (c) not making reasonable accommodations for the known physical limitations

            of Plaintiff, an otherwise qualified individual with a disability who is an

            employee, despite the fact that doing so would not impose an undue hardship

            on the operation of OPD’s business within the meaning of § 12112(b)(5)(A);

            (d) denying employment opportunities to Plaintiff based on OPD’s need to



                                              8
 Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 9 of 16 PageID 9



             make reasonable accommodations for her physical impairments within the

             meaning of § 12112(b)(5)(A); and

             (e) using qualification standards, or other selection criteria that screened out or

             tended to screen out individuals with disabilities, despite the fact that doing so

             was not consistent with business necessity, within the meaning of §

             12112(b)(6).

       41. Plaintiff has been damaged by OPD’s violation of the ADA in as much as

Plaintiff has been unable to use her education and training as a Police officer, and has

suffered loss of past and future wages and benefits, loss of professional opportunities,

emotional distress, and mental pain and anguish.

       42.      Plaintiff is entitled to her attorneys’ fees and costs incurred in this

matter pursuant to 42 U.S.C. § 12205.

       43.      Plaintiff is entitled to any and all relief permitted under the ADA, 42

U.S.C. § 12117(a), including equitable relief.

                                       COUNT THREE

               (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.)

       44.      Plaintiff incorporates the preceding paragraphs as alleged above.

       45.      Plaintiff has filed a timely charge with the EEOC and has thus exhausted

her administrative remedies.

       46.      OPD has engaged in an intentional, agency-wide, and systematic policy,

pattern, and/or practice of discrimination against its female Police Officers.



                                                9
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 10 of 16 PageID 10



       47.    OPD has intentionally discriminated against Plaintiff in violation of Title

VII by, among other things:

              (a) Utilizing a biased rating system for determining permanent limited

                 duty position in lieu of granting a medical pension;

              (b) Utilizing a biased compensation system;

              (c) Utilizing a biased promotion system;

              (d) Failing to take reasonable and adequate steps to prevent and correct the

                 use of standardless, unvalidated, and/or illegitimate criteria to determine

                 the terms and conditions of employment.

       48.    These agency-wide policies are intended to and do have the effect of:

              (a) Denying Plaintiff the opportunity to retire because of her gender;

              (b) Failing to promote her because of her gender;

              (c) In turn compensating her less because of her gender;

              (d) Evaluating her performance more negatively because of her gender; and

              (e) Providing her with inferior terms and conditions of employment as a

                 result of discriminatory performance measures that systematically

                 disadvantaged her because of her gender.

       49.    The discriminatory acts that constitute OPD’s pattern and/or practice of

discrimination have occurred both within and outside the liability period in this case.

       50.    As a direct result of OPD’s discriminatory policies and/or practices as

described above, Plaintiff has suffered damages including, but not limited to, lost past



                                            10
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 11 of 16 PageID 11



and future income, compensation, and benefits.

       51.    The foregoing conduct constitutes illegal, intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

       52.    Plaintiff requests relief as hereinafter described.

                                      COUNT FOUR

             (Violation of FL. ST. §760.10 Unlawful Employment Practices)

       53.    Plaintiff incorporates the preceding paragraphs as alleged above.

       54.    The FCRA, Fla. Stat. §760.10(1)(a), provides in pertinent part:

      It is an unlawful employment practice for an employer: (a) To discharge or to
     fail or refuse to hire any individual, or otherwise to discriminate against any
     individual with respect to compensation, terms, conditions, or privileges of
     employment, because of such individual’s race, color, religion, sex,
     pregnancy, national origin, age, handicap, or marital status.

       55.    Plaintiff has filed a timely charge with the FEPA and EEOC and has thus

exhausted her administrative remedies.

       56.    OPD has engaged in an intentional, agency-wide, and systematic policy,

pattern, and/or practice of discrimination against its female Police Officers.

       57.    OPD has intentionally discriminated against Plaintiff in violation of Fla.

Stat. §760.10 by, among other things:

              (a) Utilizing a biased rating system for determining permanent limited duty

                  position in lieu of granting a medical pension;

              (b) Utilizing a biased compensation system;

              (c) Utilizing a biased promotion system;



                                             11
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 12 of 16 PageID 12



              (d) Failing to take reasonable and adequate steps to prevent and correct the

                  use of standardless, unvalidated, and/or illegitimate criteria to

                  determine the terms and conditions of employment.

       58.    These agency-wide policies are intended to and do have the effect of:

              (a) Denying Plaintiff the opportunity to retire because of her gender;

              (b) Failing to promote her because of her gender;

              (c) In turn compensating her less because of her gender;

              (d) Evaluating her performance more negatively because of her gender; and

              (e) Providing her with inferior terms and conditions of employment as a

                 result of discriminatory performance measures that systematically

                 disadvantaged her because of her gender.

       59.    The discriminatory acts that constitute OPD’s pattern and/or practice of

discrimination have occurred both within and outside the liability period in this case.

       60.    As a direct result of OPD’s discriminatory policies and/or practices as

described above, Plaintiff has suffered damages including, but not limited to, lost past

and future income, compensation, and benefits.

       61.    The foregoing conduct constitutes illegal, intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

       62.    Plaintiff requests relief as hereinafter described.




                                             12
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 13 of 16 PageID 13




                                       COUNT FIVE

(Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq Retaliation)

       63.    Plaintiff incorporates the preceding paragraphs as alleged above.

       64.    Plaintiff has timely filed a charge with the EEOC alleging retaliation

claims and has thus exhausted her administrative remedies.

       65.    Plaintiff engaged in protected activities, including making internal

complaints of unlawful discrimination and filing charges with the EEOC complaining of

OPD’s discriminatory policies and practices.

       66.    OPD took adverse actions against Plaintiff with the purpose of retaliating

against her because of her participation in protected activities, and Plaintiff suffered

damages as a result of that conduct.

       67.    As a direct and proximate result of the Employer’s actions, Plaintiff has

suffered severe physical, mental emotional distress, lost wages and incurred other

damages

       68.    Plaintiff requests relief as hereinafter described.

                                       COUNT SIX

                       (Violation of FL. ST. §760.10(7) Retaliation)

       69.    Plaintiff incorporates the preceding paragraphs as alleged above.

       70.    The FCRA, Fla. Stat. §760.10(1)(a), provides in pertinent part:

      (7) It is an unlawful employment practice for an employer, an employment
      agency, a joint labor-management committee, or a labor organization to
      discriminate against any person because that person has opposed any practice


                                              13
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 14 of 16 PageID 14



      which is an unlawful employment practice under this section, or because that
      person has made a charge, testified, assisted, or participated in any manner in
      an investigation, proceeding, or hearing under this section.

       71.    Plaintiff has timely filed a charge with the FEPA and EEOC alleging

retaliation claims and has thus exhausted her administrative remedies.

       72.    Plaintiff engaged in protected activities, including making internal

complaints of unlawful discrimination and filing charges with the EEOC complaining of

OPD’s discriminatory policies and practices.

       73.    OPD took adverse actions against Plaintiff with the purpose of retaliating

against her because of her participation in protected activities, and Plaintiff suffered

damages as a result of that conduct.

       74.    As a direct and proximate result of the Employer’s actions, Plaintiff has

suffered severe physical, mental emotional distress, lost wages and incurred other

damages.

       75.    Plaintiff requests relief as hereinafter described.

                                   COUNT SEVEN

                        (Violation of FL. ST. §440.205 Retaliation)


       76.    Plaintiff incorporates the preceding paragraphs as alleged above.

       77.    Section 440.205, Florida Statutes reads:

      Coercion of employees. – No employer shall discharge, threaten to discharge,
      intimidate, or coerce any employee by reason of such employee’s valid claim
      for compensation or attempt to claim compensation under the Workers’
      Compensation Law.



                                              14
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 15 of 16 PageID 15



       78.     Accordingly, Employers cannot discharge, threaten to discharge,

intimidate, or coerce any employee by reason of such employee’s valid claim for

compensation or attempt to claim compensation under the Workers’ Compensation Law.

       79.     Plaintiff, by filing valid workers’ compensation claims, engaged in

statutorily protected activities.

       80.     Defendant’s actions noted herein violated Section 440.205, Florida

Statutes.

       81.     As a direct and proximate result of the Employer’s violations of Section

440.205, Florida Statutes, Plaintiff has suffered severe physical, mental emotional

distress, lost wages and incurred other damages.

       82.     The aforementioned damages and losses are either permanent or

continuing.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for damages in an amount to be determined at trial,

including loss of earnings, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems just and proper.

       Furthermore, Plaintiff specifically prays that Defendant be enjoined from failing

or refusing to:

       1) provide sufficient remedial relief to make whole Plaintiff for the losses she

has suffered as a result of the discrimination against her as alleged in this Complaint,

including retroactive seniority, payment of back pay with interest, pension, and related



                                              15
Case 6:19-cv-01771-RBD-LRH Document 1 Filed 09/10/19 Page 16 of 16 PageID 16



benefits;

       2) and any other appropriate nondiscriminatory measures to overcome the

effects of the discrimination.




                                     JURY DEMAND

       Plaintiff further demands a trial by jury on all issues so triable.


Dated: August 10, 2019.

Respectfully submitted,
                                                          Jeffrey E. Appel, Esq.
                                                          Appel Law Group, P.A.
                                                          Post Office Box 6097
                                                          Lakeland, FL 33807-6097
                                                          (863) 644-4003 phone
                                                          (863) 644-9065 fax
                                                          jappel@appellawgroup.com

                                                          By: s/. Jeffrey E. Appel, Esq.
                                                          FBN: 994030




                                              16
